Bell, Chief Judge.
In this trover suit against the warden of the state prison and two of his subordinates, the trial court granted defendants’ motion for summary judgment. We affirm. The evidence of defendants, which was not disputed, established that they had not converted plaintiffs personalty. Conversion is an essential element for recovery in trover. Wood v. Frank Graham Co., 91 Ga. App. 621 (86 SE2d 691); Cooper v. Ricketts, 135 Ga. App. 346 (217 SE2d 503).

Judgment affirmed.


McMurray and Smith, JJ., concur.

Steve B. Suggs, pro se.
Arthur K. Bolton, Attorney General, Isaac Byrd, Staff Assistant Attorney General, for appellees.